Case: 13-60532      Document: 00512758504         Page: 1    Date Filed: 09/05/2014




                      REVISED SEPTEMBER 5, 2014

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 13-60532                                FILED
                                  Summary Calendar                          July 23, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
LEANDRO SANTOS AMORIM,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A095 327 585


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Leandro Santos Amorim, a native and citizen of Brazil, has filed a
petition for review of the Board of Immigration Appeals’s (BIA) denial of his
motion for reconsideration of its decision affirming the immigration judge’s (IJ)
discretionary denial of his application for a waiver under § 237(a)(1)(H) of the
Immigration and Nationality Act (INA).

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60532     Document: 00512758504       Page: 2   Date Filed: 09/05/2014


                                  No. 13-60532

      Amorim argues that in denying the motion for reconsideration, the BIA
failed to consider several errors committed by the IJ and failed to provide
sufficient reasons for its denial of the motion. The respondent argues that the
court lacks jurisdiction to review the denial of the motion to reconsider the
BIA’s discretionary denial of Amorim’s waiver application.
      Pursuant to 8 U.S.C. § 1252(a)(2)(D), this court lacks jurisdiction to
review the discretionary grant or denial of relief by the administrative agency
unless the petitioner alleges error that involves constitutional claims or
questions of law. Said v. Gonzales, 488 F.3d 668, 670 (5th Cir. 2007). This
statute extends the jurisdictional limitation to the BIA’s refusal to reopen
based on the same grounds. See Assaad v. Ashcroft, 378 F.3d 471, 474 (5th Cir.
2004).
      Amorim has failed to make arguments that provide the court with
jurisdiction to review his petition. He failed to demonstrate that the BIA
violated its own regulations and abused its discretion in denying his motion for
reconsideration without a written opinion because he failed to raise any novel
issues or any substantial legal or factual issues that warranted a written
opinion. See 8 C.F.R. § 1003.1(e)(4)(i)(A), (B).
      The Supreme Court has recognized that there is no limitation on the
factors that can be considered in granting discretionary relief. INS v. Yueh-
Shaio Yang, 519 U.S. 26, 30 (1996). Amorim did not show that the IJ erred
in relying on the discretionary principles used to weigh the evidence in
In re Mendez-Moralez, 21 I. & N. Dec. 296 (BIA 1996), because those same
principles have been used in the context of granting or denying other
discretionary waivers. See In re Tijam, 22 I. & N. Dec. 408, 412 (BIA 1998).
The IJ is to balance the alien’s undesirability as a permanent resident with the
social and humane considerations present in the case. Id.



                                        2
    Case: 13-60532    Document: 00512758504        Page: 3   Date Filed: 09/05/2014


                                 No. 13-60532

      In Ghassan v. INS, 972 F.2d 631, 635 (5th Cir. 1992), this court
determined that prenuptial knowledge of possible deportation is a factor to be
considered in balancing the positive and adverse equities in the case. Thus,
Amorim’s contention that such factor is relevant only if the knowledge is
gained after a final deportation order is issued is without merit. Thus, the IJ
did not err in determining that Amorim’s wife’s knowledge of the ongoing
removal proceedings diminished the importance of the family factor.
      Amorim’s argument that the IJ mischaracterized his testimony
concerning his income tax returns and employment of a CPA as a negative
factor is not supported by the record. When asked about income, both Amorim
and his wife gave information that was inconsistent with the information on
his income tax returns. Further, his disagreement with the interpretation of
the testimony does not raise a constitutional or legal issue. Additionally,
Amorim’s assertion that the IJ placed undue weight on his activities stemming
from his fraudulent marriage is also erroneous because ongoing fraudulent
misrepresentations are a serious adverse factor to be considered in weighing
the equities. See Tijam, 22 I. & N. Dec. at 413.
      Last, Amorim’s argument that the BIA failed to provide him with due
process because it failed to consider his arguments in denying the motion for
reconsideration is without merit because the failure to receive discretionary
relief does not amount to the deprivation of a liberty interest protected by the
Due Process Clause. Gomez-Palacios v. Holder, 560 F.3d 354, 361 n.2 (5th Cir.
2009); Assaad, 378 F.3d at 475. Further, the BIA’s decision indicated its
agreement with the IJ’s determination that Amorim’s fraudulent conduct was
inconsistent with the favorable exercise of discretion, which was the relevant
issue in the case.




                                       3
    Case: 13-60532    Document: 00512758504     Page: 4   Date Filed: 09/05/2014


                                 No. 13-60532

      The IJ’s discretionary denial of the waiver in Amorim’s case did not
involve any valid constitutional claims or a substantial legal issue providing
this court with subject matter jurisdiction. Said, 488 F.3d at 670. Because
this court lacks jurisdiction to review the discretionary decision in this case,
this court also lacks jurisdiction to review a denial of a motion to reconsider
such a discretionary decision. Assaad, 378 F.3d at 474-75.
      The petition for review is DISMISSED for lack of jurisdiction.




                                       4